Title: From Benjamin Franklin to Dumas, 3 December 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, Dec. 3. 1780.
I have before me yours of the 9th. & 16th. of November, which I think are the last I received from you.
With regard to Augmentation of your Salary, I would not have you place too great a Dependance on it, lest a Disappointment should thereby [be] rendred more afflicting. If a good Peace were once established, we should soon be richer and better able to reward those that serve us. At present, the Expence of the War hangs heavy on the united States, and we cannot pay like old & rich Kingdoms.
Mr. Lee, has as you observe acted very imprudently in that affair: But perhaps some Good may come of it.
Mr. Adams has written to me for a Copy of a Letter I formerly wrote to 873, 373, 657. If you have such an one please to give it to him. I remember of but one, which went with a Copy of 873, 897. 948 337. I imagine that he rather means a Letter I wrote to you, in which I represented our Girl as a Jolly one, and who would be a good Fortune in time, &c. I have no Copy of that. If you Still have that Letter, please to give Mr. Adams a Copy of that also—
I wish much to see the Answer, that their H.H.M.M. Will give to the insolent memorial presented by Sir Joseph York. If they comply with it & punish or censure the Pensionary of Amsterdam, I shall think it a Pierre de Touche for us as well as for the King of England; and that neither Mr. Adams will be safe at Amsterdam, nor our Ships in any Port of Holland. Let me therefore know by the earliest means the Turn this affair is like to take, that I may advertise our Government, & our Merchants.
With great Esteem, I am, Dear Sir, &c.
M. Dumas.
